Case: 16-15779     Date Filed: 08/03/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-15779
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 2:16-cv-01322-RDP



AUBREY MAURICE GARRETT,

                                                                Plaintiff-Appellant,


                                       versus


INTERNAL REVENUE SERVICE,
COMMISSONER OF INTERNAL REVENUE,
REBECCA KLINE,
Director of Internal Revenue Service,
each in their professional and personal capacities,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (August 3, 2017)
               Case: 16-15779      Date Filed: 08/03/2017    Page: 2 of 3


Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Aubrey Garrett appeals pro se the sua sponte dismissal without prejudice of

his complaint as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i). Garrett, a tax protestor,

challenged the authority of the Internal Revenue Service and its employees to

impose and collect taxes. We affirm.

      We review for abuse of discretion the sua sponte dismissal of a complaint as

frivolous. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003). Pro se pleadings

are held to a less stringent standard than pleadings drafted by attorneys and are

construed liberally. Id. “A lawsuit is frivolous if the plaintiff's realistic chances of

ultimate success are slight.” Clark v. Ga. Pardons and Paroles Bd., 915 F.2d 636,

639 (11th Cir. 1984).

      The district court did not abuse its discretion when it sua sponte dismissed

Garrett’s complaint. Garrett applied to proceed in forma pauperis, so the district

court was required to review his complaint and to “dismiss the case . . . if . . . the

action or appeal . . . [was] frivolous.” 28 U.S.C. § 1915(e)(2)(B)(i). We have

repeatedly rejected Garrett’s arguments that he was not a “taxpayer” and was

immune from prosecution because he is not a citizen of the United States. See

Stoecklin v. Commissioner, 865 F.2d 1221, 1223–24 (11th Cir. 1989); United

States v. Ward, 833 F.2d 1538, 1539 (11th Cir. 1987); McNair v. Eggers, 788 F.2d
2
              Case: 16-15779      Date Filed: 08/03/2017   Page: 3 of 3


1509, 1510 (11th Cir. 1986). Additionally, as the district court noted, Garrett’s

complaint was “virtually unintelligible.” Because Garrett had no realistic chance of

success, the district court was required to dismiss his action as frivolous.

      We AFFIRM the dismissal of Garrett’s complaint.




                                           3